                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

CHRISTOPHER WILLIAM WALTERS,                      )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 1:20-cv-00013
                                                  )
ANDREW SAUL,                                      )       JUDGE CAMPBELL
Commissioner of Social Security,                  )       MAGISTRATE JUDGE FRENSLEY
                                                  )
     Defendant.                                   )

                                             ORDER

         Pending before the Court is Defendant’s Motion for Entry of Judgment Under Sentence

Four, 42 U.S.C. § 405(g) (Doc. No. 15). Through the Motion, Defendant requests the Court enter

judgment reversing and remanding this case to the Commissioner for further action, pursuant to

sentence four of 42 U.S.C. § 405(g). Defendant states remand is necessary for further evaluation

of Plaintiff’s claim. Defendant indicates Plaintiff has no objection to the Motion.

         Defendant’s Motion is GRANTED, and this case is REVERSED and REMANDED to

the Commissioner for further consideration. This Order terminates the Court’s jurisdiction over

this matter, and the case is DISMISSED. The Clerk is directed to close the file.

         It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




     Case 1:20-cv-00013 Document 17 Filed 10/05/20 Page 1 of 1 PageID #: 2447
